SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2016 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayers’ ID (CNPJ) 01.545.826/0001-07 Corporate Registry ID (NIRE) 35.300.147.952 Publicly-Held Company Minutes of the Meeting of the Board of Directors held on March 3, 2016 1. Date, Time and Location: On March 3, 2016, at 6 p.m., in the City of São Paulo, State of São Paulo, at Avenida das Nações Unidas 8,501, 19 th floor. 2. Call Notice and Attendance: As all members of the Company’s Board of Directors attended the meeting, the summoning was dismissed and the instatement and approval quorum were verified. 3. Composition of the Board: Chairman : Odair Garcia Senra. Secretary : Renata de Carvalho Fidale. 4. Resolutions: It was resolved, unanimously and without any restrictions, by all present members of the Board of Directors, as set forth in Article 22 (u) of the Company’s Bylaw, to ratify all acts already practiced by Company’s management regarding the grant of guarantee in favor of its, direct and indirect, controlling companies Construtora Tenda S.A. (“Tenda”), Tenda Negócios Imobiliários S.A. (“TNI”) e Jardim São Luiz SPE Incorporadora Ltda. (“SPE Jardim São Luiz”) at the execution of the contracts “ Contratos de Abertura de Crédito e Mútuo para Construção de Empreendimento Imobiliário com Garantia Hipotecária e Outras Avenças, com Recursos do Fundo de Garantia do Tempo de serviço – FGTS, no Âmbito do Programa Minha Casa Minha Vida ”, celebrated with Caixa Econômica Federal, for a term of 60 months, and the following conditions: Real Estate Property Funded Date of Contract Borrower Guarantor Res. Vida Alegre Sarandi – Mod IV 7/30/15 TNI Gafisa and Tenda Res. Vila Imperial – Mod I 8/28/15 TNI Gafisa and Tenda Res. Viver Bem São Gabriel – Mod II 9/29/15 Tenda Gafisa Res. Viver Bem São Gabriel – Mod I 9/29/15 Tenda Gafisa Res. Recanto do Sol 9/30/15 TNI Gafisa and Tenda Res. Vida Alegre Sarandi – Mod V 9/30/15 TNI Gafisa and Tenda Res. Tulipas – Mod I 10/6/15 SPE Jardim São Luiz Gafisa, Tenda and Tenda 35 SPE Res. Mar de Abrantes – Mod II 10/29/15 TNI Gafisa and Tenda Res. Mirante Guaianazes – Mod I 10/30/15 TNI Gafisa and Tenda Res. Vila Imperial Mod II 10/30/15 TNI Gafisa and Tenda Res. Bellas Aguas – Mod I 11/27/15 TNI Gafisa and Tenda Res. Vila Imperial – Mod III 11/27/15 TNI Gafisa and Tenda Res. Vila Imperial – Mod IV 12/11/15 TNI Gafisa and Tenda Res. Morada das Gaivotas – Mod I 12/21/15 TNI Gafisa and Tenda Res. Vida Leve – Mod I 12/23/15 TNI Gafisa and Tenda Res. Mirante Guaianazes – Mod II 12/24/15 TNI Gafisa and Tenda Res. Vila Alegre Sarandi – Mod VI 12/29/15 TNI Gafisa and Tenda Res. Bellas Aguas – Mod. II 12/30/15 TNI Gafisa and Tenda 5. Closing: With no further matters to be discussed, these minutes were prepared and, after revised and unanimously approved by the Directors, duly executed. Signatures : Odair Garcia Senra (Chairman), Renata de Carvalho Fidale (Secretary). Directors : Odair Garcia Senra, Cláudio José Carvalho de Andrade, Francisco Vidal Luna, Guilherme Affonso Ferreira, José Écio Pereira da Costa Júnior, Maurício Marcellini Pereira and Rodolpho Amboss. I certify that this is a true copy of the minutes drawn up in the appropriate book. Renata de Carvalho Fidale Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 03, 2016 Gafisa S.A. By: /s/ Sandro Gamba Name: Sandro Gamba Title:ChiefExecutive Officer
